The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether the plaintiff’s action is preempted by federal law, and (2) whether the plaintiffs action is governed by state law or federal law. The parties should not submit mere restatements of their application papers.
The Eastern District of Michigan Chapter of the Federal Bar Association, the Labor and Employment Law Section of the Federal Bar Association, the Michigan Chamber of Commerce, and the Workers’ Compensation Law and the Labor and Employment Law Sections of the State Bar of Michigan are invited to file briefs amicus curiae. Other *957persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.